DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-13, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 5-8, the prior art failed to disclose or reasonably suggest the claimed device particularly characterized by the first and second vertical portions directly underlie the horizontal portion of the gate electrode structure; a third vertical portion extending from the frontside of the semiconductor substrate towards the backside of the semiconductor substrate, wherein a first side of the first vertical portion is connected to a first side of the second vertical portion by the third vertical portion; and a fourth vertical portion extending from the frontside of the semiconductor substrate towards the backside of the semiconductor substrate, wherein a second side of the first vertical portion is connected to a second side of the second vertical portion by the fourth vertical portion and wherein the third and fourth vertical portions do not directly underlie the horizontal portion of the gate electrode structure.
Regarding claims 9-13 and 26-29, the prior art failed to disclose or reasonably suggest the claimed device particularly characterized by a horizontal gate electrode portion extending over the channel region and arranged between the first source/drain region and the second source/drain region, the horizontal gate electrode portion including a first gate edge corresponding to the first source/drain region and a second 
Regarding claims 21-25, the prior art failed to disclose or reasonably suggest the claimed device particularly characterized by the first vertical portion extending in the first direction between the first source/drain region and the second source/drain region and extending laterally in the first direction along a first side of the first source/drain region, wherein the second vertical portion extends in the first direction between the first source/drain region and the second source/drain region and extends laterally in the first direction along a second side of the first source/drain region opposite the first side, and wherein the first vertical portion is spaced apart from the second vertical portion by the channel region of the semiconductor substrate in a second direction that is perpendicular to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896